        Case 1:18-cv-09401-DAB Document 15 Filed 11/20/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X

BENTHOS MASTER FUND, LTD.,

                                     Petitioner,
                                                                    Case No. 18-cv-9401 (DAB)
                       -against-
                                                                    NOTICE OF MOTION
                                                                     FOR CONTEMPT
AARON ETRA and                                                       AND SANCTIONS
JANE DOE, A/KIA "TRACY EVANS,"

                                     Respondents.

---------- - ------------------------------X
       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law dated

November 20, 2018, the declaration of Joshua K. Bromberg dated November 20, 2018 and

exhibits attached thereto, and all prior proceedings had herein, Petitioner Benthos Master Fund,

Ltd. ("Petitioner") will move this Court before the Hon. Deborah A. Batts at the Courthouse

located at 500 Pearl Street, New York, New York 10007, Courtroom 24B, for the entry of an

order pursuant to 18 U.S.C. § 401, Local Civil Rule 83.6 and this Court's inherent authority:

       (a)    Holding Respondent Aaron Etra in civil contempt for willfully failing to comply
       with the orders of the Court dated October 15, 2018 (Castel, J.) (Dkt. 4) and October 19,
       2018 (Batts, J.) (Dkt. 8); and

       (b)    Assessing sanctions against Etra for making willful misrepresentations to the
       Court on November 15, 2018; and

       (c)     Permitting Etra to purge his contempt only by:
               (i)     producing "copies of all communications between and among any of
                       [himself], Valkyrie Group LLC, Valhalla Venture Group LLC, Brandon
                       Austin, Hugh Austin, Tracy Evans, 'Dmitri,' and Ming Hoang Le, or any
                       of their affiliates, representatives and/or agents, concerning the Bitcoin
                       Agreement, the Escrow Agreement, and/or the funds deposited by Benthos
                       into [his] lOLA account" (Dkt. 4 at 'li 4(a)); and
               (ii)    certifying under penalty of perjury that all such communications have
                       been produced; and
               (iii)   submitting to a deposition under the auspices of the Court; and
        Case 1:18-cv-09401-DAB Document 15 Filed 11/20/18 Page 2 of 2




       (d)     Awarding such other and further relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE, that pursuant to the Court's order of November

15, 2018, any opposing affidavits and answering memoranda shall be served upon Petitioner's

counsel within five (5) days after service of these moving papers.


Dated: November 20, 2018
                                         KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.


                                         By:_----r--r-
                                                  CA~~  -­
                                               s~R:P'opofsky
                                                           Jo hua K. Bromberg

                                         551 Fifth Avenue, 18th Floor
                                         New York, New York 10176
                                         Telephone: (212) 986-6000
                                         Facsimile: (212) 986-8866
                                         Email: spopofsky@kkwc.com
                                         Email: jbromberg@kkwc.com

                                         Attorneys for Petitioner
                                             BENTHOS MASTER FUND LTD.


TO:    Aaron Etra, Esq.
       445 Park Avenue, 9th Floor
       New York, NY 10022
       Email: aaron@etra.com

       Tracy Evans
       2 Clara Court
       Cortlandt Manor, NY 10567
       Email: tracy7111 @!lmail.com




                                                 2
